UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 Commission File Number: 000-51180 Global Green Matrix Corp. (Formerly Poly-Pacific International Inc.) (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 943 Canso Drive Gabriola, British Columbia, Canada V0R 1X2 (Address of Principal Executive Offices) Randy Hayward, President and CEO, Tel: 604-687-8855; Fax: 604-628-5001 Suite 1720 – 1111 West Georgia Street, Vancouver, British Columbia, Canada V6E 4M3 (Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE The number of outstanding shares of each of the issuer's classes of capital or common shares as of the close of the period covered by the annual report: 45,382,697 Common Shares and 0 (zero) Preferred Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:o No:þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes:o No:þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:o No:þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:þ No:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ 1 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o
